Citation Nr: 0942162	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-04 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinus problems due 
to an undiagnosed illness.

2.  Entitlement to service connection for disability 
exhibited by headaches, including as due to an undiagnosed 
illness.

3.  Entitlement to service connection for muscle pain and 
fatigue due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1990 to 
March 1991 in Southwest Asia during the Persian Gulf War.  He 
also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The appeal initially included 
claims for service connection for posttraumatic stress 
disorder (PTSD), sleep disturbance and memory loss.  During 
the pendency of the appeal, the RO granted service connection 
for PTSD with sleep disturbance and memory loss in a March 
2009 rating decision; this was a full grant of benefits 
sought, and these matters such are not before the Board.  

In the February 2005 rating decision the RO reopened the 
previously denied claim for hearing loss and denied the claim 
on the merits.  However, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue the Board is required to address on appeal, despite the 
RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  As such, the issue is captioned as above.

In March 2007 the Veteran submitted a claim for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for nerve damage to the back and left leg.  As this matter 
has not been adjudicated by the RO, it is not properly before 
the Board, and is REFERRED to the RO for appropriate action.

In May 2008, the Veteran testified before a Decision Review 
Officer at the RO.  In August 2009, the Veteran testified 
during a video conference hearing before the undersigned.  
Copies of the hearing transcripts are associated with the 
claims folder and have been reviewed.

The issues of entitlement to service connection for muscle 
pain and fatigue due to an undiagnosed illness are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 2009, prior to the promulgation of a decision 
on appeal the Board received notification from the Veteran 
that a withdrawal of the appeal of the issue of entitlement 
to service connection for sinus problems was requested.

2.  A disability exhibited by headaches was not present in 
service and is not otherwise associated with active duty; 
headaches have been shown to be associated with a known 
diagnosis. 

3.  Service connection for hearing loss was denied by a May 
2001 rating decision.  The Veteran did not appeal that 
decision and it became final.

4.  Evidence submitted since May 2001 does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  




CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for sinus 
problems due to an undiagnosed illness is dismissed.  38 
U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.204 (2009).

2.  A disability exhibited by headaches was not incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2009).  

3.  The May 2001 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2009).  

4.  The evidence submitted since the May 2001 rating decision 
is not new and material; therefore, the application to reopen 
the Veteran's claim of entitlement to service connection for 
hearing loss; is denied.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).  With regard to 
the Veteran's claims, in correspondence dated in April 2004 
and March 2006, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, with regard to the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for hearing loss, the April 2004 letter 
included the criteria for reopening a previously denied claim 
and the criteria for establishing service connection for 
hearing loss; it also made specific reference to the May 2001 
letter which notified the Veteran of the RO's decision.  The 
Board finds that adequate notice has been provided in this 
instance.

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service and private treatment records.  
Records from the Social Security Administration have also 
been obtained.  Examinations have been conducted and the 
Veteran was accorded a local hearing and a Board video 
conference hearing.  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of his claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra.

II.  Dismissal

The February 2005 rating decision denied the claim for 
service connection for sinus problems and the Veteran 
properly appealed.  In an August 2009 written statement, the 
Veteran stated that he wished to withdraw his claim for 
service connection for sinus problems.  Under 38 U.S.C.A. § 
7105, the Board does not have jurisdiction over issues 
withdrawn by the Veteran.  Pursuant to 38 C.F.R. § 20.204, 
the Veteran can withdraw his appeal, or any issue therein, in 
a written submission to the Board.  In this case, the August 
2009 written statement has all the required information.  
Pursuant to 38 C.F.R. § 20.204(b), the withdrawal was 
effective upon receipt by the Board.  Thus, the Board has no 
jurisdiction to consider the issue which has been withdrawn 
and it shall therefore be dismissed.

III.  Service Connection -- Headaches

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In a June 2004 written statement in support of his claim, the 
Veteran noted that he was hit in the head with a lug wrench 
in September 1990 and was taken to the emergency room where 
his head was x-rayed.  He stated that a week or two later he 
went on sick call because he could not raise his right arm.  
He stated further that he has had headaches and weakness on 
the right side since that time.

Service treatment records confirm the fact that while on 
active duty the Veteran was hit in the front of his head with 
a tire tool.  X-rays of the skull taken in September 1990 
noted the incident and also revealed normal findings on 
examination.  A service treatment record shows the Veteran 
was seen approximately two weeks after the incident with 
complaints that he was unable to move his neck.  He 
complained of a stiff neck for two or three days that had 
begun while he was doing push ups.  He denied any radiation 
of symptoms to his extremities.  On examination he had full 
range of motion of the neck with pain on palpation of the 
right trapezium.  The assessment was trapezium strain.  There 
were no complaints, treatment or assessment regarding 
headaches at this visit.  

Moreover, on his March 1991 Report of Medical History at 
service discharge, the Veteran indicated that he did not have 
frequent or severe headaches.  In addition, objective 
clinical evaluation at the March 1991 separation examination 
showed no neurologic abnormalities or abnormalities of the 
head, face or neck.  

In a post-service private neurosurgical evaluation dated 
April 1998 the Veteran indicated that numbness of the right 
hand, headaches, weakness and pain in his hand and arm were 
his main symptoms, which started in December 1997.  He also 
indicated that he had severe headaches and dizziness that had 
an onset of two years prior.

Additional private treatment records reveal the Veteran was 
seen at a neurology clinic for a new patient evaluation in 
May 2000.  The report of that examination reveals the Veteran 
had cervical spine surgery in 1998.  Among other things, the 
Veteran reported a past medical history of headaches.  There 
was no impression or diagnosis of headaches following that 
evaluation.  At a neurological follow-up examination at that 
same clinic in June 2000, it was noted that the Veteran was 
still having a clumsy gait, and limping on the left side with 
headache, mainly in the back of his head with sharp pain from 
the left occipital area to the back of his head accompanied 
with left arm numbness and pain.  It was also noted that the 
Veteran was status post cervical spine surgery with residual 
neck pain and neck-related headache.  The impression/ 
treatment plan was an injection of a mixture of Depo-Medrol 
and Lidocaine in the left upper trapezius area as a trigger 
point injection for treatment of neck-related headache and 
neck pain.

The Veteran was seen at a VA Medical Center (MC) in April 
2001 with complaints of headaches, dizziness and trouble with 
balance.  The assessment was headache, balance problems and 
rule out spino celebral [sic] degeneration.  In February 2003 
the Veteran was seen at his scheduled appointment at VAMC.  
At that time he had complaints of severe headaches and sinus 
congestion.  There was no assessment or diagnosis rendered.  

In November 2004 the Veteran underwent a VA examination for 
Gulf War and had a CT [computed tomography] of the head, 
which revealed negative findings.  He also had a VA 
posttraumatic stress disorder examination in November 2004.  
During that examination the Veteran described the in-service 
incident when he was hit in the head with a lug wrench.  He 
stated that while he was watching fellow soldiers fix a tire 
blowout the lug wrench came out and hit him in the head and 
knocked him onto the road.  He stated that he was knocked-out 
for a second and woke up with a headache.  The VA examiner 
concluded with an assessment under Axis III of headaches.

In light of the foregoing, the Board finds that service 
connection for a disability exhibited by headaches is not 
warranted.  While the Veteran had a head injury in service, 
there is no competent medical evidence that the incident is 
related to his current diagnosis of headaches.  The in-
service x-ray examination of his head after the hit in the 
head showed normal findings.  There is no evidence of 
complaints, treatment or a diagnosis of headaches in service.  
The Veteran has asserted that he currently has headaches and 
has had them since he was hit in the head with a lug wrench 
in service.  However, his assertion is not credible because 
it is inconsistent with the overall record.  As discussed 
above, he did not complain of headaches following the 
incident in service and specifically denied having had any 
frequent or severe headaches on his Report of Medical History 
at service discharge.  Furthermore, the first post-service 
complaints of headaches were not until 1998, which is seven 
years after discharge from active duty service.  At that 
time, he claimed that the symptoms had begun the previous 
year.  His current statements and testimony regarding the 
continuity of headache symptoms since service that were made 
following his claim for compensation are less probative and 
less reliable than earlier statements made for treatment 
purposes.  

Furthermore, the lengthy period without treatment, is 
evidence against continuity of symptomatology and further 
weighs against his claim.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); see also Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  There is no medical opinion which 
provides a link between the current diagnosis of headaches 
and active duty service.  The medical evidence suggests an 
association between the Veteran's headaches and his cervical 
spine disability.  Consequently, service connection for 
headaches is not warranted.  

At his personal hearing in May 2008 the Veteran's 
representative indicated that the Veteran's claim for service 
connection for headaches should also be adjudicated as due to 
an undiagnosed illness under the provisions of 38 C.F.R. § 
3.317.  Because the evidence of record shows that the 
headaches are related to a known disability (cervical spine 
disability), the provisions of 38 C.F.R. § 3.317 are not for 
application.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski,  
1 Vet. App. 49 (1990). 

IV.  New and Material Evidence - Hearing Loss

By a May 2001 rating decision, the RO denied the Veteran's 
claim for service connection for hearing loss.  The evidence 
of record at that time included service treatment records 
from the Veteran's Army National Guard service and active 
duty service and reports of medical examination and reports 
of medical history during his periods of service.  Also of 
record at that time were private and VA outpatient treatment 
records.

According to an Army National Guard's June 1987 periodic 
retention physical examination report the Veteran was 
diagnosed with low frequency hearing loss.  His audiometer 
reading showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
15
/
30
LEFT
40
25
20
/
40

During an audiological evaluation performed in March 1991, 
for purposes of separation from active duty service, the 
Veteran reported a history of noise exposure as a heavy 
equipment operator.  Examination revealed his hearing 
frequencies were better than those shown in the 1987 
evaluation.  The March 1991 evaluation showed hearing with 
normal limits through 4000 Hertz, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
30
LEFT
20
25
25
35
35

Private and VA treatment records associated with the claims 
folder at the time of the May 2001 rating decision do not 
provide any assessments regarding a hearing impairment.  

Consequently, in May 2001, the RO concluded that hearing loss 
existed prior to the Veteran's active duty service and the 
evidence of record at that time did not show worsening of a 
pre-existing condition in order to establish service 
connection by aggravation.  Therefore, the RO denied service 
connection for hearing loss.  Because the Veteran did not 
perfect an appeal of the May 2001 decision, that 
determination became final.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009); see also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

At the time of the May 2001 rating decision the claims folder 
contained no competent evidence of aggravation of the 
Veteran's pre-existing hearing disorder that was related to 
service.  Thus, the RO denied entitlement to service 
connection for such a disorder.  Additional pertinent 
evidence received since the May 2001 decision includes an 
April 2003 VAMC audiology consult report, duplicate copies of 
service treatment records and medical examination reports and 
transcripts of the May 2008 DRO hearing and August 2009 video 
conference hearing.

VAMC audiologic evaluation in April 2003 revealed normal 
hearing through 2000 Hertz with a mild sensorineural hearing 
loss at 3000 - 8000 Hertz in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
30
LEFT
40
45
30
45
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was sensorineural hearing loss.

The Veteran testified at his video conference hearing that 
during his period of active duty he worked in maintenance and 
grounds with equipment, such as trucks and generators and he 
had to wear ear plugs when he worked.  He reported that he 
was issued hearing aids by VA in either 2003 or 2004.  
Hearing Transcript (Tr.), pp 8-9.  

The additional evidence received since the prior final denial 
of service connection for hearing loss in May 2001 is not new 
and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for hearing loss.  The 
copies of service treatment records and medical examination 
reports were previously of record and are cumulative and 
redundant.  VA medical records received reflect the current 
status of the Veteran's hearing acuity.  The testimony 
reflects that the Veteran had ear problems and suffered 
acoustic trauma in service, which he associates with the 
onset of hearing loss or an increase in its severity.  This 
additional evidence does not establish that pertinent 
disability had its onset in service or was aggravated 
therein.  The clinical data reflects the current status of 
the Veteran's hearing and is not pertinent to the question of 
whether a hearing loss had its onset in service or was 
aggravated therein.  Even assuming the truth of the Veteran's 
testimony, that he suffered acoustic trauma in service and 
noticed problems with his ears and a hearing deficit in 
service, it is not enough to substantiate the claim.  The 
clinical evidence reflects that hearing loss preceded service 
and was not aggravated therein.  The Veteran's recollection 
that hearing loss was caused or aggravated by acoustic trauma 
in service is not of sufficient probative weight to seriously 
challenge the audiometric tests performed in service or place 
in doubt the findings made in the 2001 rating action.  This 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  

The Board concludes that the additional evidence received 
since the prior final denial of service connection for 
hearing loss is not new and material and cannot serve as a 
basis to reopen the Veteran's claim for service connection 
for hearing loss.


ORDER

Entitlement to service connection for sinus problems due to 
an undiagnosed illness is dismissed.

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness is denied.

New and material evidence has not been received sufficient to 
reopen a previously denied claim for service connection for 
hearing loss; such claim is not reopened.  




REMAND

The Veteran contends that service connection for muscle pain 
and fatigue is warranted on the basis of his service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  At his personal hearing he indicated that the muscle 
pain and fatigue, which he experiences is manifested by 
weakness in his arms and legs.  At the time of his VA Gulf 
War Guidelines examination in November 2004 the Veteran's 
chief complaints were spells and right-sided weakness.  

The claims folder contains private medical treatment records 
which reveal the Veteran sought treatment intermittently from 
1998 to 2000 for complaints of pain of his neck and upper and 
lower extremities.  The VA examiner in November 2004 
diagnosed the Veteran with having hemiparesis of unknown 
cause with severe disability and transient episodes of spells 
somewhat similar to fugue's syndrome.  The Veteran's claims 
folder was not available for the examiner, and he could not 
review the Veteran's medical history in assessing the 
disability at issue.  After reviewing the November 2004 
examination report, the Board finds such examination 
inadequate to decide the claims because the claims folder was 
not available for the examiner and he was therefore unable to 
consider the Veteran's prior medical history, examinations, 
tests and studies which may provide a basis for attributing 
the Veteran's symptoms of muscle pain and fatigue to a known 
clinical diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's complaints of 
muscle pain and fatigue and to determine 
the nature and etiology of any 
disability, including undiagnosed 
illness.  The claims folder, to include a 
complete copy of this REMAND, must be 
provided to the examiner and the 
examination report should note review of 
the claims folder.

The examiner should indicate whether 
there are objective indications of a 
qualifying chronic disability manifested 
by muscle pain and fatigue that are not 
attributable to a known diagnosis.

For any such manifestations attributed to 
a known diagnosis, the examiner should 
indicate whether there is a 50 percent 
probability or greater that the diagnosed 
illness had its onset in service or is 
otherwise related to a disease or injury 
in service.  The examiner should provide 
a complete rationale for any conclusions 
drawn or opinions expressed, to include, 
as appropriate, reference to specific 
evidence in the record.

2.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claim on appeal for 
service connection for muscle pain and 
fatigue to include each as a qualifying 
chronic disability under 38 C.F.R. 
§ 3.317.  If the benefits sought remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before returning the case to the 
Board, if otherwise in order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


